Name: Commission Regulation (EEC) No 2677/83 of 26 September 1983 making the importation into the United Kingdom of certain textile products originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/6 Official Journal of the European Communities 27. 9 . 83 COMMISSION REGULATION (EEC) No 2677/83 of 26 September 1983 making the importation into the United Kingdom of certain textile products originating in Taiwan subject to quantitative limits Administration Committee set up under Article 10 of (EEC) No 1023/70 (2), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/82 of 31 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3587/82 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the establishment of further quantitative limits ; Whereas imports into the United Kingdom of under garments (category 30 B), originating in Taiwan , have considerably exceeded the threshold indicated in that Article ; Whereas it is necessary therefore to establish quanti ­ tative limits for the years 1983 to 1986 on imports of products of category 30 B originating in Taiwan ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota HAS ADOPTED THIS REGULATION : Article 1 The importation into the United Kingdom of under garments (category 30 B), originating in Taiwan, shall be subject to the quantitative limits indicated in the Annex . Article 2 The provisions of Regulation (EEC) No 3587/82, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982 p. 1 . (2) OJ No L 124, 8 . 6 . 1970 p. 1 . 27 . 9 . 83 Official Journal of the European Communities No L 264/7 ANNEX Quantitative limits from Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Member State Unit 1 5 September to 31 December 1983 1 January to 31 December 1984 1985 1986 30 B 61.04 B II 61.04-91 , 93, 98 Women's, girls' and infants' under garments : Women's, girls' and infants ' (other than babies ') woven under garments, other than pyjamas and night dresses, of wool , of cotton or of man-made textile fibres UK Tonnes 3 10 10,4 10,8